DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election of Group I, claims 20-29 in the reply filed on 02/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 30-39 are withdrawn as being drawn to non-elected groups and claims 20-29 are examined herein. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/21/2018, 04/30/2019, 03/13/2020, 11/03/2020 and 11/03/2020 have been considered by the examiner.  

Claim Objections
Claim 20 objected to because of the following informalities: 
Claim 20, line 8; please add a colon after “comprising” to recite “the hydrogen concentration sensor comprising:” 
Claim 20, line 13: please add --the-- before “pure hydrogen” to recite “a reference electrode situated to be exposed to the pure hydrogen within the hydrogen chamber” as pure hydrogen has already been recited in line 11.
Claim 20, line 16: please add --the-- before “gas outside the hydrogen chamber” to recite “the detection electrode being situated to be exposed to the gas outside the hydrogen chamber” since “gas outside the hydrogen chamber” has already been recited in line 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-24, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (US 2009/0092883 A1) in view of Koji et al. (JP 2000/131273 A, machine translation). 
Regarding claim 20, Ozeki discloses a fuel cell power plant (fuel cell system configured to generate electric power [abstract]), comprising:
a fuel cell stack (fuel cell 1 [Paras. 0097-0100, 0159; Figs. 1, 4 and 6]);
a reformer configured to produce hydrogen fuel for the fuel cell stack (reformer 2 is configured to produce hydrogen-rich fuel gas to the fuel cell 1 [abstract; Paras. 0101, 0109, 0164; Figs. 1, 4 and 6]);
a hydrogen concentration sensor that detects at least one characteristic of hydrogen production of the reformer (a hydrogen concentration detector serves as a gas concentration detector that estimates a change in the combustion fuel 
a controller that is configured to control operation of the reformer based, at least in part, on an indication from the hydrogen concentration sensor (a controller 101 is utilized wherein according to the estimated change in the composition of the combustion fuel, as measured by the hydrogen concentration sensor, the raw material feeder is controlled by the controller 101 so as to reduce the feed rate of the raw material to the combustion burner [Paras. 0105m 0168; Fig. 6;]). 
Ozeki is silent on the structure of the hydrogen sensor and thus fails to teach the hydrogen concentration sensor structural limitations of instant claim 20. 
Koji teaches a hydrogen sensor used to measure the concentration of hydrogen in a feed gas [Para. 0001]. Koji teaches wherein the hydrogen concentration sensor comprises: 
a hydrogen chamber configured to isolate hydrogen within the hydrogen chamber from gas outside the hydrogen chamber (a reference gas chamber 17 wherein hydrogen gas accumulates in the reference gas chamber 17 [Paras. 0013-0017; Fig. 1]);
a hydrogen evolving electrode configured to generate pure hydrogen within the hydrogen chamber (second electrode 6 is positioned inside the reference gas chamber 17 wherein protons and electrode that reach the second electrode 6 react to generate hydrogen [Para. 0013-0017; Fig. 1; Note: the electrolyte is selectively proton permeable and thus the hydrogen that forms 
a reference electrode situated to be exposed to [the] pure hydrogen within the hydrogen chamber (fourth electrode 8 is in contact with the pure hydrogen formed in the reference gas chamber 17 [Paras. 0013-0017; Fig. 1]), and 
a detection electrode associated with the reference electrode, the detection electrode being situated to be exposed to [the] gas outside the hydrogen chamber, the detection electrode being configured to provide an indication of a concentration of hydrogen in the gas outside they hydrogen chamber (third electrode 7 is present outside the reference gas chamber 17 wherein the electromotive force measuring means 12 is used to measure the third electrode 7 (relative to the reference electrode 8) and the EMF is used to calculate the hydrogen concentration in the measurement gas [Para. 0017; Figs. 1-2]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generically disclosed hydrogen concentration sensor disclosed by Ozeki with the hydrogen sensor taught by Koji because Koji teaches that the sensor can be used to detect the concentration of hydrogen in a measurement gas [Para. 0017] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one hydrogen concentration sensor for another) is likely 
Regarding claim 21, Ozeki, as modified by Koji above, further discloses wherein the hydrogen evolving electrode introduces a positive pressure within the hydrogen chamber (the hydrogen accumulated in the reference gas chamber 17 builds up pressure upon formation of hydrogen gas and maintains a constant hydrogen partial pressure in the reference gas chamber [Koji, Paras. 0009, 0016; Note: the formation of hydrogen gas necessarily would create a positive pressure within the chamber and thus requires venting as outlined by Koji]). 
Regarding claim 22, Ozeki, as modified by Koji above, further discloses wherein 
the hydrogen chamber includes a vent (gas is vented out ventilation hole 17a [Para. 0016]); and 
the positive pressure within the hydrogen chamber prevents the gas outside the hydrogen chamber from entering the hydrogen chamber through the vent (the accumulating hydrogen gas is vented through the ventilation means so that the gas is released when a certain partial pressure of hydrogen is accumulated so as to keep the reference gas (hydrogen) partial pressure constant [Koji, Paras. 0009, 0016; Fig. 1; Note: the constant partial pressure would necessarily keep outside gas from entering into the reference gas chamber otherwise the chamber would not provide a suitable hydrogen gas as a reference]).
Regarding claim 23
the hydrogen evolving electrode is part of a first electrochemical cell (the second electrode 6 is part of a first (top) electrochemical cell connected to a DC voltage source 10 that make up the hydrogen pump electrochemical cell [Koji, Para. 0014; Fig. 1]); and 
the reference electrode and the detection electrode are part of a second electrochemical cell (fourth “reference” electrode 8 and third “detection” electrode 7 are part of a second electrochemical cell that is connected to an electrometer 12 used to measure the hydrogen concentration [Koji, Paras. 0015, 0017; Fig. 1]).
Regarding claim 24, Ozeki, as modified by Koji above, further discloses wherein 
the first electrochemical cell comprises a first matrix containing an electrolyte (the first (top) electrochemical cell comprises a solid electrolyte 2 that has perovskite-type proton conductive solid electrolyte material [Koji, Paras. 0007, 0015; Fig. 1]); 
the first electrochemical cell comprises a hydrogen oxidizing electrode (first electrode 5 oxidizes the hydrogen gas in the measurement gas to form a proton and electrons that travel through the electrolyte 2 [Para. 0016; Fig. 1]);
the first matrix is at least partially situated between the hydrogen oxidizing electrode and the hydrogen evolving electrode (the solid electrolyte 2 is disposed at least partially between the first “hydrogen oxidizing electrode” 5 and the second “hydrogen evolving” electrode 6 [Koji, Para. 0016; Fig. 1]); and
a voltage is applied across the hydrogen evolving electrode and the hydrogen oxidizing electrode (DV voltage source 10 applies a voltage to the first 
Regarding claim 26, Ozeki, as modified by Koji above, further discloses wherein,
the second electrochemical cell includes a second matrix at least partially situated between the reference electrode and the detection electrode (solid electrolyte 3 is disposed between the fourth “reference” electrode 8 and the third “detection” electrode 7 [Koji, Para. 0013; Fig. 1]); and
a voltage across the reference electrode and the detection electrode provides the indication of the concentration of hydrogen in the gas outside the hydrogen chamber (an EMF (i.e., voltage) is generated and measured via measuring means 12 that is an indication of the hydrogen concentration in the measurement gas [Koji, Paras. 0016-0017]). 
Regarding claim 28
Regarding claim 29, Ozeki, as modified by Koji above, further discloses wherein no current passes at the reference electrode (no current passes at the fourth “reference” electrode 8 as the electrode forms an EMF cell wherein the voltage is measured and related to the hydrogen concentration [Koji, Paras. 0017; Figs. 1-2]). 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Koji, as applied to claims 24 and 26 above, and further in view of LaConti (US 4,025,412 A). 
Regarding claims 25 and 27, modified Ozeki discloses the limitations of claims 24 and 26 as outlined previously. 
Ozeki, as modified by Koji, teaches wherein the electrolyte material is a solid electrode and thus fails to teach wherein the first matrix and second matrix materials comprise phosphoric acid, of instant claims 25 and 27, respectively. 
LaConti teaches an electrochemical cell wherein the electrodes are separated by the electrolyte element wherein the electrolyte may be a perfluorocarbon membrane (i.e., a solid electrolyte) or can alternatively be a fiberglass matrix material containing an aqueous solution of an acid such as phosphoric acid [Col. 4: 23-30]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solid electrolyte disclosed by Ozeki, as modified by Koji, to instead use a fiberglass matrix containing an aqueous solution of phosphoric acid because LaConti teaches that both solid electrolytes or fiberglass matrix containing phosphoric acid can be used as an electrolyte material for gas sensing electrodes [Col. 4:23-30] and the selection of a known material, which is based . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balliet et al. (US 20040197621 A1), Devries (US 2007/0190380 A1), Edlund et al. (US 6,495,277 B1), and Taguchi et al. (US 2011/0212375 A1) all disclose a fuel cell power plant including a reformer and a sensor cell for measuring gases.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795